Title: To George Washington from John Lowry, 2 August 1785
From: Lowry, John
To: Washington, George



May it please your Excellency
Back River 2d Augt 1785

I once had the Honour of an Acquaintance with your Excellency which emboldens me at this Time to crave your Attention & Advice—Mr Tarte & myself have Land Warrents to a considerable Amount, am informed that on the Dismal Swamp there remains a large Tract not as yet taken up[.] as your Excellency is the first of that Company that has large Possessions there beg the favour of You to inform me by Mr Tarte the Bearer of this—whether there is any Land not located and if we claim in Time under our Warrents the Right & Title would stand good—we wish not to injure or disturb the Right of any Person, but if any vacant Land[,] we wish with your Excellency’s Approbation to make our Survey theref[.] if You would condescend to honour me with a Line should esteem it a great Obligation—my Compliments to your good Lady & remain Your Excellencys mo. obedt & Hble Servt

John Lowry

